_____________

                                     No. 95-3373WM
                                     No. 95-3375WM
                                     _____________

United States of America,                  *
                                           *
                    Appellee,              *   Appeals from the United States
                                           *   District Court for the Western
     v.                                    *   District of Missouri.
                                           *
Dale T. DeWitt,     *                      [PUBLISHED]
                                           *
                    Appellant.             *
                                     _____________

                          Submitted:    September 12, 1996

                            Filed:    September 19, 1996
                                     _____________

Before FAGG, BEAM, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     After finding a drug laboratory in the home of Dale T. DeWitt, a
graduate student in chemistry, the Government brought two indictments
against him.   One indictment charged DeWitt with several crimes involving
the manufacture of the psychedelic drugs methylenedioxyamphetamine (MDA)
and methylenedioxymethamphetamine (MDMA).            DeWitt conditionally pleaded
guilty to manufacturing MDMA.          The other indictment charged DeWitt with
several drug violations involving the manufacture of methamphetamine.           A
jury found DeWitt guilty of all the methamphetamine charges.             In both
cases, DeWitt raised the Religious Freedom Restoration Act of 1993, 42
U.S.C. §§ 2000bb-1 through 2000bb-4 (1994) (RFRA), as a bar to prosecution
and as a defense.       According to DeWitt, his long-held and sincere religious
beliefs require him to manufacture and use psychedelic drugs on a regular
basis.
        After hearing lengthy testimony from DeWitt at a hearing on the
motions to dismiss, a magistrate judge held the First Amendment's Free
Exercise Clause does not protect DeWitt's drug activities because his
beliefs are not a religion.                 To decide whether DeWitt's beliefs were
religious, the magistrate judge applied factors from Wiggins v. Sargent,
753 F.2d 663, 666 (8th Cir. 1985).              See also Malnak v. Yogi, 592 F.2d 197,
207-10 (3d Cir. 1979).               The magistrate judge concluded DeWitt's drug
activities are not based on and do not implicate the fundamental questions
and ultimate concerns the First Amendment was intended to protect, DeWitt's
beliefs are not part of a comprehensive system, and DeWitt's beliefs are
not associated with any of the external characteristics of traditional
religions.      The district court adopted the magistrate judge's report and
recommendation.           In the MDMA case, the district court denied DeWitt's
motion to dismiss the charges, and in the case involving methamphetamine,
which    is     not   a   psychedelic        drug,   the   district    court   granted   the
Government's motion in limine and prevented DeWitt from presenting a
religious necessity defense.            DeWitt appeals.


        Under    RFRA,     neither    the    state   nor   the   federal   government    can
substantially burden a person's exercise of religion, even through rules
of general applicability, unless the government shows the burden furthers
a compelling governmental interest and is the least restrictive means of
furthering that interest.              42 U.S.C. § 2000bb-1; see id. § 2000bb-3.
"Exercise of religion" means the exercise of religion under the First
Amendment.      Id. § 2000bb-2(4).          The First Amendment only protects sincerely
held beliefs that are "rooted in religion."                 Thomas v. Review Bd. of the
Indiana Employment Sec. Div., 450 U.S. 707, 713 (1981).                    "Courts must be
cautious in attempting to separate real from fictitious religious beliefs."
Ochs v. Thalacker, 90 F.3d 293, 296 (8th Cir. 1996).                  "[R]eligious beliefs
need not be acceptable, logical, consistent, or comprehensible to others
in order to merit First Amendment protection."                   Thomas, 450 U.S. at 714.
Nevertheless, the Free




                                               -2-
Exercise      Clause   does       not    protect    purely    secular    views       or   personal
preferences.      Frazee v. Illinois Dep't of Employment Sec., 489 U.S. 829,
833 (1989).


       At the hearing on the motions to dismiss, DeWitt testified he is not
a member of any organized religion.                DeWitt explained his interest lies in
out-of-body     travel      and    exploration       of    psychic    travel    is    his   "first
essential curiosity."         DeWitt stated organized religions do not satisfy his
curiosity about the function of chemical compounds, their effectiveness,
and their particular effects on out-of-body consciousness.                           DeWitt also
testified his pursuit of the manufacture, study, and use of drugs on a
lifelong basis makes his pursuit religious in nature.


       DeWitt's pursuit of out-of-body travel is not "rooted in religion."
Thomas, 450 U.S. at 713.           As the magistrate judge explained, DeWitt seeks
the out-of-body experience as an end in itself, rather than as a means of
spiritual enlightenment.                DeWitt's drug trips are not compelled by any
belief or conviction other than his curiosity about out-of-body travel and
the extent to which various drugs can "take him there."                               DeWitt has
systematically studied the effects of psychedelic drugs on himself and has
taken meticulous notes.           This is scientific experimentation, not religion.
The   larger    perspective        that     drug    trips    give    DeWitt    about      life    are
incidental to his pursuit of the drug experience for its own sake.
Although DeWitt equates the pursuit of chemistry with the pursuit of God,
DeWitt says he is not concerned about the nature of God and declined to say
he    took   drugs     to   experience       God.         Because    DeWitt's    drug       use    is
"nonreligious in motivation," it is not protected under the Free Exercise
Clause.      Id. at 715.


       We affirm.




                                               -3-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-